            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOSE A. HERNANDEZ-TIRADO,
    Plaintiff,                              NO. 3:14-CV-1897

           v.                               (JUDGE CAPUTO)
CRAIG LOWE, et al.,
    Defendants.
                                  ORDER
   NOW, this 30th day of January, 2019, IT IS HEREBY ORDERED that:
   (1)    The Motion for Summary Judgment (Doc. 47) filed by Erik Christensen
          is GRANTED.
   (2)    Judgment is ENTERED in favor of Defendant Christensen and against
          Plaintiff Jose Hernandez-Tirado on the remaining First Amendment
          retaliation and Fourteenth Amendment excessive force claims.
   (3)    The Clerk of Court is directed to mark the case as CLOSED.


                                           /s/ A. Richard Caputo
                                           A. Richard Caputo
                                           United States District Judge
